Citation Nr: 0834473	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to increased evaluations for intervertebral 
disc syndrome of the cervical spine, initially evaluated as 
10 percent disabling from December 26, 2001 and as 40 percent 
disabling beginning on September 13, 2002.

2.  Entitlement to an initial compensable evaluation for 
autonomic neuropathy with neurogenic dysregulation and 
intermittent near-syncope, loss of thermoregulatory control, 
chronic lower edema, and dry skin.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 2001 to December 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, in July and November of 2002.  This case 
has since been transferred to the Oakland, California, VARO.  
The Board remanded the case previously in September and 
December of 2004.

The December 2004 Board remand also addressed the issue of 
entitlement to service connection for nocturia, but this has 
since been granted in a February 2007 rating decision.

Upon return to the Board, a Veterans Health Administration 
(VHA) opinion as to the claim concerning the cervical spine 
was requested and was received in June 2008.

The claim for an initial compensable evaluation for autonomic 
neuropathy with neurogenic dysregulation and intermittent 
near-syncope, loss of thermoregulatory control, chronic lower 
edema, and dry skin is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC and addressed in 
the REMAND section below.  VA will notify the veteran if 
further action is required.


FINDINGS OF FACT

1.  For the period from December 26, 2001 through September 
12, 2002, the veteran's intervertebral disc syndrome of the 
cervical spine was shown to be moderate in degree.

2.  During the period beginning on September 13, 2002, the 
veteran's intervertebral disc syndrome of the cervical spine 
has required frequent treatment and has demonstrated a 
worsening relative to the preceding period; however, there is 
no evidence of unfavorable ankylosis of the entire spine, 
pronounced intervertebral disc syndrome, or incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent evaluation for 
intervertebral disc syndrome for the period from December 26, 
2001 through September 12, 2002 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293 (2002).

2.  The criteria for an evaluation in excess of 40 percent 
for intervertebral disc syndrome of the cervical spine 
beginning on September 13, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pursuant to recent 
regulatory revisions, however, the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008.  73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) 
between February 2002 and October 2006.  The initial letter 
was issued prior to the rating decision from which this 
appeal arose.  As this case concerns an initial evaluation 
and comes before the Board on appeal from the decision which 
also granted service connection, there can be no prejudice to 
the veteran in failing to give adequate 5103(a) notice for 
the service connection claim.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in 
which the VA General Counsel held that separate notification 
is not required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  These 
considerations were addressed in the October 2006 letter.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the cervical spine 
disorder.  The Board also obtained a VHA opinion addressing 
this matter.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
These revisions took place in two phases.

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation 
was warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation was in order for moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent 
evaluation contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bedrest prescribed by a physician and treatment by a 
physician.  

Also, under this section, associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  In the present case, however, separate 
ratings are already in effect for peripheral neuropathy of 
both upper extremities.  Those ratings were addressed earlier 
during the pendency of this appeal, in the December 2004 
Board decision, and are not presently at issue on appeal.  
Rather, the Board will limit its inquiry to the underlying 
cervical spine disorder.

The remaining diagnostic criteria for evaluating spine 
disorders were revised on a later date, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002), addressing limitation of motion of the 
cervical spine, a 10 percent evaluation was assigned in cases 
of slight limitation of motion.  A 20 percent evaluation was 
in order for moderate limitation of motion, while a 30 
percent evaluation was warranted for severe limitation of 
motion.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 10 percent evaluation is in order for forward flexion of 
the cervical spine greater than 30 degrees but not greater 
than 40 degrees; combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or 
a vertebral body fracture with loss of 50 percent or more of 
height.  A 20 percent evaluation is warranted for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; a combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation is assigned in 
cases of forward flexion of the cervical spine of 15 degrees 
or less, or favorable ankylosis of the entire cervical 
spine.  A 40 percent evaluation is in order for unfavorable 
ankylosis of the entire cervical spine.  A 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the cervical spine encompasses 45 degrees of 
flexion, extension, and bilateral lateral flexion and 80 
degrees of bilateral rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  

As indicated above, a "staged" rating in light of Fenderson 
has been assigned in this case.  This disability was 
initially evaluated as 10 percent disabling from December 26, 
2001 and later increased to 40 percent disabling beginning on 
September 13, 2002.  The Board will consider these periods 
separately.

As to the first period, from December 26, 2001 through 
September 12, 2002, the Board notes that there is limited 
relevant evidence.  VA general medical and neurological 
examination reports from March 2002 contain minimal findings; 
indeed, the March 2002 general medical examination report 
indicates "no abnormalities noted" of the musculoskeletal 
system.  The Board has thus looked to the service medical 
records for symptoms.  Notably, x-rays of the cervical spine 
from June 1999 revealed moderate degenerative disc disease 
and osteoarthritic changes throughout, more marked on the 
right at C5-C6.  The veteran was also treated for right 
radiculopathy in October 2000.  In the absence of adequate VA 
examination findings, the Board finds this evidence to be 
sufficient to support a 20 percent initial evaluation during 
this period, on the basis of moderate intervertebral disc 
syndrome under Diagnostic Code 5293.  There is no suggestion, 
however, of disability that was more than moderate in degree 
in terms of either limitation of motion or intervertebral 
disc syndrome, and there is no evidence of ankylosis from 
this period.  The Board notes that, given the effective dates 
of the aforementioned Diagnostic Code revisions, the current 
criteria of Diagnostic Codes 5235-5243 are not applicable 
during this time period.

The increase in the disability evaluation to 40 percent as of 
September 13, 2002 was in large part based on the fact that, 
on that date, the veteran sustained a neck injury when a 
briefcase weighing 30 to 40 pounds fell from an airplane 
overhead bin onto his head and resulted in substantially 
increased pain and upper extremity radicular symptoms.  The 
claims file reflects that the veteran has received 
substantial treatment for neck and radicular symptoms from 
multiple private doctors since that injury and also underwent 
VA examinations in June 2003 and August 2005 addressing these 
symptoms.

While the Board acknowledges the frequency and extent of the 
veteran's post-injury neck symptoms, there exist only a 
limited number of bases for an evaluation in excess of 40 
percent for a cervical spine disorder, regardless of whether 
the now-deleted or revised diagnostic criteria are applied.  
There is no schedular basis whatsoever for an evaluation in 
excess of 40 percent solely on account of limitation of 
motion.  See also DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995); 38 C.F.R. §§ 4.40, 4.45.  Rather, the veteran's 
records must show unfavorable ankylosis of the entire spine, 
pronounced intervertebral disc syndrome, or incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.

The Board has reviewed all post-injury medical records to 
ascertain whether an increased evaluation can be assigned on 
the basis of the aforementioned symptoms, but none of those 
symptoms have been shown.  The veteran's records of private 
outpatient treatment, beginning soon after the September 2002 
accident, are entirely negative for findings of ankylosis or 
incapacitating episodes to an extent that would warrant a 
higher evaluation.  Moreover, none of the treating doctors 
provided an opinion to suggest that the disability was more 
aptly described as pronounced rather than severe in degree.  
In fact, while the veteran underwent a C5-C6 foraminotomy in 
May 2005, he has been consistently able to perform range of 
motion testing, to varying degrees.  Notably, much of the 
treatment concerned upper extremity neurological symptoms, 
which have been evaluated separately.  

During his June 2003 VA spine examination, the veteran 
reported that he managed his neck pain with Motrin and also 
tried to keep his neck slightly flexed forward because that 
would reduce the symptoms.  He noted that from time to time 
his neck pain would get aggravated but then with conservative 
management would return to baseline within a few days.  The 
examiner indicated that the number of "aggravations" in a 
year could not be determined.  The examination revealed 
marked limitation of extension, normal forward flexion, right 
lateral rotation to about 40 degrees, and left lateral 
rotation to about 50 degrees.  While pain was noted with 
motion, there was no indication of ankylosis.  

The examiner also commented on the question of incapacitating 
episodes of neck pain.  In this regard, episodes with pain 
that "would make it difficult for him to do what he normally 
does during the day, a couple of days about six weeks" were 
noted.  The examiner stated that there were times when the 
veteran could work through the pain, but "approximately the 
incapacitating days he has are about six weeks per year."

On its face, this opinion would appear to suggest that the 
criteria for a 60 percent evaluation under Diagnostic Code 
5243, on the basis of incapacitating episodes having a total 
duration of at least six weeks during the past twelve months, 
have been met.   The episodes that the examiner described, 
however, are not consistent with the definition of an 
"incapacitating episode" as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bedrest prescribed by a physician and treatment by a 
physician.  Rather, what the examiner has described are 
episodes, apparently six weeks per year, that have the effect 
of preventing the veteran from performing his normal work 
activities.  The Board must stress that such limitation of 
work activities is not commensurate to doctor-prescribed 
bedrest for rating purposes.  Such bedrest was not reported 
by the veteran and has not been indicated elsewhere in the 
record.  The Board thus finds the examiner's conclusion to be 
inadequate to provide a basis for an evaluation in excess of 
40 percent under Diagnostic Code 5243.  

The Board also notes that the veteran's August 2005 VA 
neurological examination report contains no findings to 
support a higher evaluation.  During this examination, he did 
not report any doctor-prescribed bedrest but instead merely 
noted that he had to limit his activity, such as prolonged 
recreation activities with his children, secondary to his 
fatigue.  It was noted that the veteran's recent C5-C6 fusion 
had left him with postoperative right upper extremity 
radicular pain and that he (an orthopedic surgeon) was not 
operating at the present time.  The examination revealed 
strength at 5/5 except for 4/5 of bilateral grip and hand 
intrinsic strength, and there was decreased pinprick in a 
stocking glove distribution.  The diagnosis was 
"[p]ossible" cervical degenerative disc disease leading to 
bilateral hand weakness.

In reaching its determination as to the period beginning on 
September 13, 2002, the Board is aware that there exists some 
question of whether the veteran's current cervical spine 
symptoms are fully attributable to the service-connected 
disorder, as opposed to his intervening injury.  This 
question was posed by the Board in its VHA opinion request.  
The resultant June 2008 opinion does not entirely clarify 
this matter; while the examiner noted that the 2002 accident 
could have contributed to aggravation of clinical features of 
C6 radiculopathy and "aggravated" the clinical features of 
intervertebral disc syndrome, due to the compressive axial 
load to an already weak C5-C6 disc, the doctor further noted 
that in most circumstances the clinical features of the 
underlying diagnosis and those reportedly caused by the 
accident could not be distinguished.  To this extent, the 
Board has resolved all doubt as to the matter of causation in 
the veteran's favor and has considered all current symptoms 
to be attributable to the underlying service-connected 
disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (when it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  Nevertheless, the overall 
symptomatology still does not meet the limited schedular 
criteria for an evaluation in excess of 40 percent.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  The Board does note that 
the veteran has undergone both cervical spine surgery (right 
C5-C6 foraminotomy for decompression in May 2005) and several 
outpatient epidural injections of the cervical spine and is 
fully aware of the extent of treatment for this disorder and 
the resultant bilateral upper extremity radiculopathy.  At 
the same time, he is currently assigned not only a 40 percent 
evaluation for the cervical spine disorder but also a 40 
percent evaluation for right upper extremity peripheral 
neuropathy and a 30 percent evaluation for left upper 
extremity peripheral neuropathy.  Moreover, he currently has 
a 100 percent combined evaluation for his total service-
connected disorders.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence supports an increase to 20 percent in 
the initial evaluation for intervertebral disc syndrome of 
the cervical spine for the period from December 26, 2001 
through September 12, 2002 but does not support an evaluation 
in excess of 40 percent for the period beginning on September 
13, 2002.  This determination represents a partial grant and 
partial denial.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial 20 percent evaluation for 
intervertebral disc syndrome for the period from December 26, 
2001 through September 12, 2002, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 40 percent for 
intervertebral disc syndrome of the cervical spine beginning 
on September 13, 2002, is denied.  


REMAND

The Board notes that the claim for an initial compensable 
evaluation for autonomic neuropathy with neurogenic 
dysregulation and intermittent near-syncope, loss of 
thermoregulatory control, chronic lower edema, and dry skin, 
has entailed consideration under 38 C.F.R. § 4.124a, 
Diagnostic Code 8046 (2007), a code section requiring 
consideration of a wide range of symptomatology.  Under this 
section, purely neurological disabilities, such as 
hemiplegia, cranial nerve paralysis, etc., due to cerebral 
arteriosclerosis will be rated under the diagnostic codes 
dealing with such specific disabilities, with citation of a 
hyphenated code section (e.g., Diagnostic Codes 8046-8207).  
However, purely subjective complaints such as headache, 
dizziness, tinnitus, insomnia and irritability, recognized as 
symptomatic of a properly diagnosed cerebral 
arteriosclerosis, will be rated as 10 percent and no more 
under Diagnostic Code 9305.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
cerebral or generalized arteriosclerosis.  Ratings in excess 
of 10 percent for cerebral arteriosclerosis under Diagnostic 
Code 9305 are not assignable in the absence of a diagnosis of 
multi-infarct dementia with cerebral arteriosclerosis.

At present, the Board does not find that the evidence of 
record, particularly the August 2005 VA neurological 
examination report, is adequate to address either whether a 
compensable rating is warranted or whether the type of 
disability exists that would warrant only a 10 percent rating 
for subjective symptoms or a higher rating with a hyphenated 
code section.  While the examiner noted that the veteran did 
not have the "complete spectrum" of difficulties that can 
accompany autonomic neuropathy, he was noted to "clearly" 
have evidence of orthostatic hypotension and heat 
intolerance.  The examiner also cited to peripheral 
neuropathy; notably, however, service connection is already 
in effect for all four extremities.  To resolve the question 
of the nature of the veteran's symptoms, a more thorough VA 
examination is necessary.  38 U.S.C.A. § 5103A(d) (West 
2002).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected 
autonomic neuropathy with neurogenic 
dysregulation and intermittent near-
syncope, loss of thermoregulatory 
control, chronic lower edema, and dry 
skin.  The veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  In 
discussing the relevant clinical 
findings, the examiner should 
specifically note all current symptoms of 
this disorder.  For each noted symptom, 
the examiner should specify whether the 
symptom constitutes: (1) a neurological 
disability, in and of itself, or (2) a 
purely subjective complaint.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative must 
be furnished with a Supplemental 
Statement of the Case.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

